Appeal by defendant from a judgment of the County Court, Nassau County (Samenga, J.), rendered March 13, 1981, convicting him of criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. *591No issue has been presented with respect to the facts on which the judgment is based. The failure to grant defendant’s request to charge, pursuant to CPL 300.10 (subd 2), that no unfavorable inference may be drawn from his failure to testify, is reversible error (see People v Britt, 43 NY2d 111; Carter v Kentucky, 450 US 288). Under the circumstances here, the request for the charge immediately after the court called for exceptions and before the jury had started ,to deliberate, was neither untimely nor improper. Gibbons, J. P., Weinstein, Gulotta and Thompson, JJ., concur.